A PARTNERSHIP OF INCORPORATED PROFESSIONALS AmisanoHanson CharteredAccountants January 25, 2008 Securities and Exchange Commission 100 F Street, NE Washington, DC20549 U.S.A. Dear Ladies and Gentlemen: We are the former independent auditors for Nuance Resources Corp. (the “Company”).We have read the Company’s disclosure in the section “Changes In Registrant’s Certifying Accountant” as included in Section 4.01 of the Company’s 8K dated January 25, 2008 and are in agreement with the disclosure in that section, insofar as it pertains to our firm. Yours very truly, “Amisano Hanson” AMISANO HANSON 750 WEST PENDER STREET, SUITE 604 TELEPHONE: 604-689-0188 VANCOUVER CANADA FACSIMILE: 604-689-9773 V6C 2T7 E-MAIL:amishan@telus.net
